              Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 1 of 48 PageID #: 1
Shawn AO 106 (Rev. 06/09) Application for a Search Warrant


                            UNITED STATES DISTRICT COURT                                                            FILED
                                                             for the                                              AUG 21 2020
                                                                                                                ___________________
                                                   Eastern District of Missouri
                                                                                                            U.S. DISTRICT COURT
               In the Matter of the Search of                             )                               EASTERN DISTRICT OF MO
16 electronic devices described in Attachment A, for                      )                                       ST. LOUIS
evidence described in Attachment B                (List of                )     Case No. 4:20 MJ 7252 (SPM)
information/items to be seized) currently being held as                   )
evidence located within the Eastern District of Missouri.                 ) SUBMITTED TO THE COURT AND
                                                                          )SIGNED BY RELIABLE ELECTRONIC MEANS

                                APPLICATION FOR A SEARCH WARRANT

    I, ADAM PEEL , a federal law enforcement officer or an attorney for the government request
a search warrant and state under penalty of perjury that I have reason to believe that on the following property:
16 electronic devices described in Attachment A, for evidence described in Attachment B (List of
information/items to be seized) currently being held as evidence located within the Eastern District of
Missouri,

located in the -~E~A~ST~E_RN~-- District of                  MISSOURJ       , there is now concealed

                                                      SEE ATTACHMENT B.

         The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                ✓ evidence of a crime;
                ✓ contraband, fruits of crime, or other items illegally possessed;
                ✓ property designed for use, intended for use, or used in committing a crime;
                0 a person to be arrested or a person who is unlawfully restrained.
         The search is related to a violation of:
           Code Section                                                        Offense Description
    Title 21, U.S.C., §§ 841(a)(l) & 846                       Conspiracy to possess with intent to distribute controlled
                                                               substances
         The application is based on these facts:

                SEE ATTACHED AFFIDAVIT WHICH IS INCORPORATED HEREIN BY REFERENCE.

              ✓ Continued on the attached sheet.
              D Delayed notice of _ _ days (give exact ending date if more than 30 days: - - ~ is requested
                under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                               I state under the penalty of perjury that the foregoing is true and correct.,--~ v
                                                                                                                     //      J
                                                                        ADAM PEEL, Task Force Officer ./ __ -3':/:.                   ·;://
                                                                        Homeland Security Investigations (~Y- / ~
                                                                                       Printed name and title    ,1/ ·
Sworn to, attested to, and affirmed before me via
reliable electronic means pursuant to Federal Rules of
Criminal Procedure 4.1 and 41.

Date:       August 21, 2020


City and State:      St. Louis MO                                       Shirley P. Mensah, U.S. Magistrate Judge
                                                                                       Printed name and title
                                                                        AUSA: JOHN T DAVIS
   Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 2 of 48 PageID #: 2




                                       ATTACHMENT A


               The property to be searched are the thirteen mobile cellular devices, one ill
music and picture storage device and two (2) device laptop computers (hereinafter "the
Devices") listed below. Some serial numbers assigned to the Devices are unknown, as this
information is stored electronically on certain devices and is currently inaccessible without
otherwise entering or searching the electronic contents of each device. Photographs of all
sixteen devices are included in Attachment B.

           a. One (1) Apple iPhone, gold/white in color, with broken front screen bearing

                model number A1549 (hereinafter "Device #1";

           b. One (1) Samsung cellular telephone, black in color telephone (hereinafter "Device

                _,
                #2"·

           c. One (1) LG cellular telephone, black in color, Serial Number 606CYYQ015426

                (hereinafter "Device #3";

           d. One (1) Apple iPod, white/blue in color beating model number A1574

                (hereinafter "Device #4";

           e. One (1) LG cellular telephone, white/silver in color, bearing serial number

                707CYMR338971 (hereinafter "Device #5";

           f.   One (1) LG cellular telephone, black in color bearing model number Q710AL

                (hereinafter "Device #6";

           g. One (1) Apple iPhone, black/silver in color with a cracked screen bearing model

                number Al687 (hereinafter "Device #7";

           h. One (1) LG cellular telephone, black in color bearing model number LM-

                X41 0MK (hereinafter "Device #8";

           i.   One (1) Dell Inspiron laptop computer, black/silver in color bearing serial number

                7V2YC33 (hereinafter "Device #9";
   Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 3 of 48 PageID #: 3




           j. One (1) Acer Chromebook, white in color bearing serial number

                NXG54AA0126371C59Z7600 (hereinafter "Device #10";

           k. One (1) Apple iPhone, silver with blue case (hereinafter "Device #11";

           I.   One (1) LG phone, black in color (hereinafter "Device #12";

           m. One (1) Nokia Tracphone, black/silver in color (hereinafter Device #13;

           n. One (1) Alcatel flip style phone, black in color (hereinafter Device #14;

           o. One (1) Apple iPhone, black in color with cracked screen bearing model number

                A1660 (hereinafter Device #15;

           p. One (1) Apple iPhone, black in color bearing model number A1660 (hereinafter

                Device #16;




       All devices listed above are currently stored at the Homeland Security Investigations

evidence room located at 1222 Spruce St. Room 7.303A, St. Louis, Mo 63101. This warrant

authorizes the forensic examination of the Devices for the purpose of identifying the

electronically stored information described in Attachment B.
   Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 4 of 48 PageID #: 4




                                           ATTACHMENT B

                      (LIST OF INFORMATION/ITEMS TO BE SEIZED)

1. All records on the subject electronic devices as detailed in the Affidavit, the evidence, fruits,
   and instrumentalities or things otherwise criminally possessed, derived, that are evidence of,
   or which have been intended for use as, the means of committing violations of Title 21, United
   States Code, Section 841(a)(l) and Title 18, United States Code, Section 924(c); including
   dialed-call telephone numbers; received-call telephone numbers; missed-call telephone
   numbers; names, telephone numbers, addresses and other data located in the address books or
   contacts databases; photographs; voicemails; emails and text messages stored, and/or
   removable SIM cards, and/or removable data cards, and data stored, audio/video files;

2. Evidence of user attribution showing who used or owned the subject electronic devices to be
   searched at the time the things described in this warrant were created, edited, or deleted, such
   as logs, phonebooks, saved usernames and passwords, documents, and browsing history;

3. Records evidencing the use of the Internet to communicate via email, social media websites,
   or other electronic means, including:

    1.   records of Internet Protocol addressed used;

   11.   records of Internet activity, including firewall logs, caches, browser history and cookies,
         "bookmarked" or "favorite" web pages, search terms that the user entered into any
         Internet search engine, and records of user-typed web addresses;

4. As used above, the terms "records" and "information" include all of the foregoing items of
   evidence in whatever form and by whatever means they may have been created or stored,
   including any form of computer or electronic storage (such as flash memory or other media
   that can store data) and any photographic form;

5. All data files, including but not limited to, records and graphic representations, that is,
   documents and visual depictions of accounting records, websites, marketing, and facilitating
   records pertaining to the subject offense;

6. Graphic interchange formats and/or photographs, and other visual depictions of such Graphic
   Interchange formats (including, but not limited to, JPG, GIF, TIF, AVI and MPEG) containing
   matter pertaining to the subject offense;

7. Electronic mail, chat logs, Internet Relay Chat (IRC) log files and electronic messages
   pertaining to the subject offense;

8. Log files and other records concerning dates and times of connection to the Internet and to
   websites pertaining to the subject offense; and
   Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 5 of 48 PageID #: 5




8. Log files and other records concerning dates and times of connection to the Internet and to
   websites pertaining to the subject offense; and

9. Any Instant Message conversations, chats, e-mails, text messages, or letters pertaining to the
   subject offense.
Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 6 of 48 PageID #: 6




                        ATTACHMENT B (CONT.)


                                Device #1
Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 7 of 48 PageID #: 7




                                Device #2
Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 8 of 48 PageID #: 8




                                Device #3
Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 9 of 48 PageID #: 9




                                Device #4
Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 10 of 48 PageID #: 10




                                 Device #5
Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 11 of 48 PageID #: 11




                                 Device #6
Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 12 of 48 PageID #: 12




                                 Device #7
Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 13 of 48 PageID #: 13




                                 Device #8
Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 14 of 48 PageID #: 14




                                 Device #9
Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 15 of 48 PageID #: 15




                                 Device #10
Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 16 of 48 PageID #: 16




                                 Device #11
Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 17 of 48 PageID #: 17




                                DEVICE#12




                     I
Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 18 of 48 PageID #: 18




                                 Device #13
Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 19 of 48 PageID #: 19




                                 Device #14
Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 20 of 48 PageID #: 20




                                 Device #15
Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 21 of 48 PageID #: 21




                                   Device #16


                      J    .1.~. ibJ .
    Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 22 of 48 PageID #: 22




          AFFIDAVIT FOR A SEARCH WARRANT ON ELECTRONIC DEVICES

                                             INTRODUCTION

         I am an investigator or law enforcement officer of the United States within the meaning of

Title 18, United States Code, Section 2510(7), that is, an officer of the United States who is

empowered to conduct investigations of, and to make arrests for, the offenses enumerated in Titles

8, 18, 19, 21, and 31 of the United States Code and other related offenses. I have been employed

in this capacity for approximately eleven years and am a graduate of the Federal Law Enforcement

Training Center's Border Patrol Agent Basic Academy. My current assignment is to the Homeland

Security Investigations (HSI) St. Louis office as a Task Force Officer.

Being duly sworn, I state as follows:

         As a Task Force Officer with HSI, I have received training in investigating money-

laundering activities in violation of federal statutes including Title 18, U.S.C., Sections 1952,

1956, and 1960 and Title 31, U.S.C., Section 5332. I have also received training in narcotics

related offenses including violation of Title 21, U.S.C., Sections 841 and 846. In addition, I have

received formal training in undercover and surveillance techniques. Based on my experience and

training, I am knowledgeable about various techniques utilized by individuals involved in the illicit

movement of controlled substances and the corresponding illicit proceeds derived from the same.

         I make this affidavit in support of a search warrant for cellular telephones and computers

found in the possession of multiple individuals arrested in the EDMO on June 18, 2020. 1 These

individuals were arrested pending further investigation related to manufacture, distribute, or




1
  The cause for the delay in making this application is the result of having saved the affidavit on my computer hard
drive. A subsequent computer crash forced me to send the computer to a Homeland Security laboratory so the
information saved on the hard drive could be extracted.

                                                          1
  Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 23 of 48 PageID #: 23




dispense a controlled substance in violation of Title 21, U.S.C. Sections 84l(a)(l) and 846,

described in Attachment A hereto, for evidence further described in Attachment B.

       This affidavit is intended to show only that there is sufficient probable cause for the

requested warrant and does set forth all my knowledge about this matter.

                                         PROBABLE CAUSE

        1.     Since September 2019, HSI, DEA, and the Jefferson County Multijurisdictional

Enforcement Group (JCMEG) have been investigating a methamphetamine distribution network

operating out of St. Louis, Missouri. One target of investigation, Brendan THOMAS, formerly

lived at 23 7 Benton Street, Apartment 202, Valley Park, Missouri, but subsequently moved to 1000

Washington Ave., Apartment 415, St. Louis, Missouri. THOMAS subsequently moved to

apartment 710 within the same building. Investigators have utilized confidential informants (CI)

to purchase large amounts of methamphetamine at this residence that is located within the Eastern

District of Missouri.

       2.      Previously the investigation primarily focused on several controlled buys from

Brendon THOMAS, who is distributing multiple ounce quantities of methamphetamine.

Investigators, including myself, identified Joe HOLLIMAN as a member of a drug trafficking

organization that works with THOMAS to distribute significant quantities of methamphetamine

and marijuana. Investigators also identified Dedrick JORDAN as THOMAS and HOLLIMAN

source of supply. Summary of the pertinent portions of the investigation follows:

       3.      On June 9, 2020, the Honorable U.S. Magistrate Judge John M. Bodenhausen

signed Search and Seizure Warrant 4:20 MJ 1116 for the residences of JORDAN, THOMAS and

HOLLIMAN. On June 18, 2020, members of HSI St. Louis, DEA St. Louis, the Jefferson County




                                                 2
 Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 24 of 48 PageID #: 24




Enforcement Group, The United States Postal Inspection Service and the St. Charles County Drug

Task Force executed the search warrants at those locations.

       4.      Investigators entered into JORDAN's residence located at 8500 Maryland

Avenue, Apartment 44 7, in Clayton, Missouri at approximately 10: 15 a.m.              Investigators

announced themselves and made entry into the apartment with a key obtained from management

at the apartment complex.      During entry, Task Force Officer (TFO) Chris Moss observed

JORDAN walk out from the master bedroom located at the south side of the apartment. JORDAN

was taken into custody without incident.

       5.      TFO Jake Green located a clear gallon sized plastic bag with crystal-like substance

inside a suitcase, which was located in the master bedroom closet. A field test on the crystal-like

substance resulted in a positive result for methamphetamine. The methamphetamine was turned

over to TFO Chris Moss for seizure. I located four (4) new bedsheet sets on a shelf in the master

bedroom closet. A large amount of bulk U.S. currency was found inside the bedsheet packages. I

also located money inside a black coat hanging in the closet. TFO Jake Green located two cellular

telephones "Devices #15 and #16", JORDAN's driver's license and two Visa cards on the

television stand in the master bedroom.

       6.      During the course of this investigation and five days prior to execution of the search

warrants, investigators were performing surveillance on June 13, 2020, when TFO Jake Green

observed JORDAN exiting the Walmart located at 1900 Maplewood Commons Dr., Maplewood,

Missouri with the bedsheet sets found in the apartment.

       7.      Special (SA) Agent Mike Schroeder located a flip style phone "Device #14" on the

island counter in the kitchen. The phone was plugged into a charger at the time. SA Taylor

Hamilton located a black satchel type bag on top of a cabinet in the kitchen. The bag contained



                                                 3
  Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 25 of 48 PageID #: 25




multiple bundles of U.S. currency. Investigators located many receipts showing high dollar cash

purchases inside a kitchen cabinet drawer. TFO Chris Moss located a digital scale in a separate

drawer.

          8.       Investigators also found a receipt for maintenance work done on a 2014 Nissan

Rogue bearing California license 8GRZ376. Two months prior, on April 18, 2020, this vehicle

was subject to a traffic stop where a trap was located in the vehicle.        Investigators located

approximately twenty-eight and half pounds of methamphetamine, approximately eight (8) pounds

of high-grade marijuana, approximately one and a half (1.5) ounces of heroin and one (1) handgun

inside the trap.

          9.       JORDAN claimed no ownership of the U.S. currency nor that of a brand new 60"

television still inside its original box. JORDAN signed DHS Form 4607 abandoning the money

and the television. All items were seized by HSI St. Louis for evidentiary purposes and/or property

or proceeds gained from an unlawful action. The methamphetamine was seized by DEA St. Louis.

          10.      SA Taylor Hamilton photographed the apartment and all items.

          11.      At approximately 12:15 p.m., DEA Special Response Team knocked on the door

of THOMAS' apartment located at 1000 Washington Ave., apartment 710, St. Louis, Missouri

and announced "police search warrant." THOMAS came to the door and was taken into custody

without incident.

          12.      Postal Inspector Jared Ruhland located "Device #11", "Device #12" and "Device

#13" in the kitchen of the apartment. Inspector Ruhland also located a plastic bag containing multi-

color pills suspected to be ecstasy and five (5) plastic baggies containing suspected marijuana. SA

Tom Gronewold seized all devices for THOMAS' apartment. Sargent Jim Kausler located a

loaded 410 revolver and $17,520 in the downstairs bedroom apartment. Detective Jake Green



                                                  4
  Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 26 of 48 PageID #: 26




located a loaded 12-gauge shotgun and a loaded SKS black rifle in the upstairs bedroom. TFO

Nathan Knight seized all narcotics and weapons located at THOMAS' apartment. THOMAS is a

convicted felon.

        13.      SA Taylor Hamilton photographed the apartment and all items.

        14.     At approximately 1:10 p.m., DEA SRT knocked on the door to HOLLIMAN's

apartment located at 2216 S. 9th Street, Apartment IF, St. Louis, Missouri and announced "police

search warrant." After waiting and hearing HOLLIMAN inside but not opening the door,

members of the DEA SRT forced the door open. HOLLIMAN was the only person inside the

apartment and was taken into custody without incident.

        15.     I located "Device #9" and "Device #10" on the kitchen counter. Also located in

the kitchen was a notebook appearing to be a drug ledger. TFO Chris Moss located a digital scale

and vacuum seal bags in a kitchen drawer.

        16.      SA John Taylor located "Device# 2", "Device #3 and "Device #8" in the living

room area. SA Taylor also, located two (2) 9mm handguns, five (5) 9mm magazines (one loaded

with ammunition) 9mm ammunition and marijuana paraphernalia. I seized all devices located at

HOLLIMAN's apartment. HOLLIMAN is a convicted felon.

        17.      SA Taylor located Device #1, Device #4, Device #5, Device #6 and Device #7 in a

bedroom located on the east side of the apartment. SA Taylor also located two (2) clear plastic

bags containing suspected marijuana. Inside the same room, I located a clear plastic bag of a

crystal-like substance suspected to be methamphetamine inside a dresser drawer. TI also located

a .22 caliber rifle in the closet.


        18.     TFO Chris Moss located six (6) vacuum-sealed bags of green leafy substance

suspected to be marijuana in a bedroom located on the western side of the apartment. TFO Moss


                                                5
  Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 27 of 48 PageID #: 27




located a box of 10mm full metal jacket ammunition in the closet of the same bedroom. TFO

Moss seized all narcotics and weapons located at HOLLIMAN's apartment.

        19.    SA John Taylor photographed the apartment and all items located.

       20.     Based on my training and experience during previous investigations, I am aware

that individuals involved in the receipt, movement or distribution of controlled substances, or the

movement and transportation of the illicit proceeds derived from the same, commonly maintain

ledgers to account for the contraband or money in their possession as to avoid accusations of theft

and/or establish verifiable records for themselves or for the individuals directing their criminal

activity which may be contained on devices listed in this affidavit.

       21.     Based on my training and experience with previous investigations, I am aware that

the movement of controlled substances, or the movement and transportation of the illicit proceeds

derived from the same, are often coordinated via cellular communication, or other electronic

communication, by individuals located across state lines within the interior of the United States

and outside the borders of the United States.

       22.     The devices are currently in the lawful possession of the Department of Homeland

Security Investigations. Specifically, the devices are currently secured in the St. Louis Department

of Homeland Security Investigation's evidence room. In my training and experience, I know that

the devices have been stored in a manner so their contents are, to the extent material to this




                                                 6
    Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 28 of 48 PageID #: 28




investigation, in substantially the same state as they were when the devices first came into the

possession of Homeland Security Investigations.


               I state under the penalty of perjury that the foregoin_g---is1:r
                                                                      /,,,/
                                                                  /           .



-,---,!--r--         20
                -----;'~~                                       L---~/·
                                                                 ~ ~-             -.,<----_   _,,___ _ _ _ _ __


                                                                 t TIAM'PEEl /
                                                                 ,J:as( Force Officer - HSI


       Sworn to, attested to, and affirmed before me via reliable electronic means pursuant to
Federal Rules of Criminal Procedure 4.1 and 41 this 2.\g-day of August, 2020.




                                                        Eastern District of Missouri




                                                            7
  Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 29 of 48 PageID #: 29




                                       ATTACHMENT A


               The property to be searched are the thirteen mobile cellular devices, one ill
music and picture storage device and two (2) device laptop computers (hereinafter "the
Devices") listed below. Some serial numbers assigned to the Devices are unknown, as this
information is stored electronically on certain devices and is currently inaccessible without
otherwise entering or searching the electronic contents of each device. Photographs of all
sixteen devices are included in Attachment B.

           a. One (1) Apple iPhone, gold/white in color, with broken front screen bearing

                model number Al 549 (hereinafter "Device #1 ";

           b. One (1) Samsung cellular telephone, black in color telephone (hereinafter "Device


                -#2"·'
           c. One (1) LG cellular telephone, black in color, Serial Number 606CYYQ015426

                (hereinafter "Device #3";

           d. One (1) Apple iPod, white/blue in color beating model number A1574

                (hereinafter "Device #4";

           e. One (1) LG cellular telephone, white/silver in color, bearing serial number

                707CYMR338971 (hereinafter "Device #5";

           f.   One (1) LG cellular telephone, black in color bearing model number Q71 0AL

                (hereinafter "Device #6";

           g. One (1) Apple iPhone, black/silver in color with a cracked screen bearing model

                number Al 687 (hereinafter "Device #7";

           h. One (1) LG cellular telephone, black in color bearing model number LM-

                X410MK (hereinafter "Device #8";

           i.   One (1) Dell Inspiron laptop computer, black/silver in color bearing serial number

                7V2YC33 (hereinafter "Device #9";
 Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 30 of 48 PageID #: 30




           j.   One (1) Acer Chromebook, white in color bearing serial number

                NXG54AA0126371C59Z7600 (hereinafter "Device #10";

           k. One (1) Apple iPhone, silver with blue case (hereinafter "Device #11";

           I.   One (1) LG phone, black in color (hereinafter "Device #12";

           m. One (1) Nokia Tracphone, black/silver in color (hereinafter Device #13;

           n. One (1) Alcatel flip style phone, black in color (hereinafter Device #14;

           o. One (1) Apple iPhone, black in color with cracked screen bearing model number

                A1660 (hereinafter Device #15;

           p. One (1) Apple iPhone, black in color bearing model numberA1660 (hereinafter

                Device #16;




       All devices listed above are currently stored at the Homeland Security Investigations

evidence room located at 1222 Spruce St. Room 7.303A, St. Louis, Mo 63101. This warrant

authorizes the forensic examination of the Devices for the purpose of identifying the

electronically stored information described in Attachment B.
  Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 31 of 48 PageID #: 31




                                           ATTACHMENT B

                      (LIST OF INFORMATION/ITEMS TO BE SEIZED)

1. All records on the subject electronic devices as detailed in the Affidavit, the evidence, fruits,
   and instrumentalities or things otherwise criminally possessed, derived, that are evidence of,
   or which have been intended for use as, the means of committing violations of Title 21, United
   States Code, Section 84l(a)(l) and Title 18, United States Code, Section 924(c); including
   dialed-call telephone numbers; received-call telephone numbers; missed-call telephone
   numbers; names, telephone numbers, addresses and other data located in the address books or
   contacts databases; photographs; voicemails; emails and text messages stored, and/or
   removable SIM cards, and/or removable data cards, and data stored, audio/video files;

2. Evidence of user attribution showing who used or owned the subject electronic devices to be
   searched at the time the things described in this warrant were created, edited, or deleted, such
   as logs, phonebooks, saved usernames and passwords, documents, and browsing history;

3. Records evidencing the use of the Internet to communicate via email, social media websites,
   or other electronic means, including:

    1.   records of Internet Protocol addressed used;

   ii.   records of Internet activity, including firewall logs, caches, browser history and cookies,
         "bookmarked" or "favorite" web pages, search terms that the user entered into any
         Internet search engine, and records of user-typed web addresses;

4. As used above, the terms "records" and "information" include all of the foregoing items of
   evidence in whatever form and by whatever means they may have been created or stored,
   including any form of computer or electronic storage (such as flash memory or other media
   that can store data) and any photographic form;

5. All data files, including but not limited to, records and graphic representations, that is,
   documents and visual depictions of accounting records, websites, marketing, and facilitating
   records pertaining to the subject offense;

6. Graphic interchange formats and/or photographs, and other visual depictions of such Graphic
   Interchange formats (including, but not limited to, JPG, GIF, TIF, AVI and MPEG) containing
   matter pertaining to the subject offense;

7. Electronic mail, chat logs, Internet Relay Chat (IRC) log files and electronic messages
   pertaining to the subject offense;

8. Log files and other records concerning dates and times of connection to the Internet and to
   websites pertaining to the subject offense; and
 Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 32 of 48 PageID #: 32




                            \


8. Log files and other records concerning dates and times of connection to the Internet and to
   websites pertaining to the subject offense; and

9. Any Instant Message conversations, chats, e-mails, text messages, or letters pertaining to the
   subject offense.
Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 33 of 48 PageID #: 33




                         ATTACHMENT B (CONT.)


                                 Device #1
Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 34 of 48 PageID #: 34




                                 Device #2

                                    ---~··-----~--·--·---   -~-·---   .---~-
                                                                           '
Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 35 of 48 PageID #: 35




                                 Device #3
Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 36 of 48 PageID #: 36




                                 Device #4
Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 37 of 48 PageID #: 37




                                 Device #5
Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 38 of 48 PageID #: 38




                                   Device #6
Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 39 of 48 PageID #: 39




                                 Device #7
Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 40 of 48 PageID #: 40




                                 Device #8
Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 41 of 48 PageID #: 41




                                 Device #9
Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 42 of 48 PageID #: 42




                                Device #10
Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 43 of 48 PageID #: 43




                                Device #11
Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 44 of 48 PageID #: 44




                                DEVICE#12
Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 45 of 48 PageID #: 45




                                Device #13
Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 46 of 48 PageID #: 46




                                Device #14
Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 47 of 48 PageID #: 47




                                Device #15
Case: 4:20-mj-07252-SPM Doc. #: 1 Filed: 08/21/20 Page: 48 of 48 PageID #: 48




                                Device #16


                       aJ   aa.r
